Citation Nr: 1231323	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  12-02 819	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a generalized anxiety disorder (GAD) prior to April 26, 2011, and to a rating higher than 50 percent since.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Terri Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military during World War II, from February 1943 to October 1945.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for a rating higher than 30 percent for his GAD.  Another decision since issued in January 2012, however, during the pendency of this appeal, increased the rating for this GAD to 50 percent as of April 26, 2011, the date of a VA compensation examination.  So the appeal now concerns whether the Veteran was entitled to a rating higher than 30 percent for his GAD prior to April 26, 2011, and whether he has been entitled to a rating higher than 50 percent since.

In July 2012, as support for his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  During the hearing, the Veteran's representative submitted a brief and additional evidence in support of the claim.  He also waived the right to have the RO, as the Agency of Original Jurisdiction (AOJ), initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2011).

Also during the hearing, the issue of entitlement to an earlier effective date for the 30 percent rating for the GAD was raised, including on the basis of clear and unmistakable error (CUE) in the RO's September 2006 rating decision assigning an effective date of October 31, 2005, rather than in February 2005, which is when the Veteran and his representative agent maintain this claim actually was filed.  As well during the hearing, in the July 2012 brief the Veteran's representative agent submitted, still additional claims were raised of entitlement to service connection for bruxism, a genitourinary disorder, including urinary frequency, a digestive disorder, including constipation, and for dizziness and/or lightheadedness, all of which are alleged to be secondary to the service-connected GAD.  Additionally, the issue of entitlement to service connection for sleep apnea, also as secondary to the service-connected GAD, was earlier raised during the December 2008 hearing before a local Decision Review Officer (DRO), and again during the July 2012 videoconference hearing before the Board.  In an intervening August 2010 statement, the Veteran also raised the issue of entitlement to service connection for chest pain secondary to his GAD.  None of these other claims, however, have been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not presently have jurisdiction to consider these other claims, so is referring them to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

Because of the Veteran's age, the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

But since the claims require further development before being decided on appeal, the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay in deciding this appeal that inevitably will result from this remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claims so he is afforded every possible consideration.

A preliminary review of the record reveals that relevant VA psychiatric and/or psychological treatment records are not in the claims file or electronic ("Virtual VA") file.  Specifically, although the Veteran's VA treatment records from December 2007 show he was scheduled for a follow-up appointment two weeks later, and a subsequent April 2008 VA nurse practitioner/physician's assistant record indicates he continued to follow up with his VA psychiatrist, no other VA psychiatric or psychological treatment records are in the claims file until that concerning a February 2011 VA psychiatric consultation.  This more recent record shows the purpose of the appointment was to obtain a second opinion regarding the Veteran's medications, in turn indicating, at the very least, that there is a missing record concerning a prior appointment when the first opinion on his psychiatric medication was provided.  Therefore, his claim for higher ratings for his GAD must be remanded so his complete psychiatric and/or psychological treatment records dated from December 2007 to February 2011 can be obtained and associated with his claims file for consideration in this appeal.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice and possession of these additional records since they are VA generated and maintained, even if not physically in the file).  Also, any other VA evaluation or treatment records dated since April 2012 should be obtained and considered.  Id.

As the opinions and examination data provided in the April 2011 VA examination report were not given in consideration of the Veteran's entire relevant medical history as a result of these missing treatment records, a supplemental report must be obtained that considers this additional evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, even if not statutorily obligated to, it must ensure the examination and opinion are adequate); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Furthermore, the Veteran's representative agent raised the additional issue of entitlement to a TDIU during the recent July 2012 videoconference hearing before the Board and in the accompanying July 2012 brief he submitted during the hearing in support of the Veteran's claim for higher ratings for his GAD.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a TDIU is an attempt to obtain an appropriate rating for disability or disabilities and, thus, is part and parcel of a claim for increased compensation.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  The Board therefore has jurisdiction to consider this 

additional TDIU claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).  But there must be cogent evidence of unemployability in the record.  See Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.

Here, this derivative TDIU claim must be further developed before being decided.  Specifically, as the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be considered substantially gainful versus just marginal.  See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  Therefore, a medical opinion is needed to assist in determining the impact that his service-connected disabilities have on his employability.  See Barr, 21 Vet. App. at 312 (2007); Stefl, 21 Vet. App. at 124; Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

The RO/AMC also needs to send the Veteran and his representative agent a notice letter concerning this derivative TDIU claim to comply with the Veterans Claims Assistance Act (VCAA) and the statutes wherein it was codified and the implementing VA regulations.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter must notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate this derivative TDIU claim.  Id.  This letter must also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain for him.  Id.


Although VA's Office of General Counsel has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim, the fact that the AMC/RO needs to obtain the outstanding VA evaluation and treatment records mentioned, concerning the GAD, precludes the Board from going ahead and deciding this underlying claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

Accordingly, the claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter notifying him and his representative of the type of information and evidence needed to substantiate the derivative TDIU claim, including apprising them of their and VA's respective responsibilities on obtaining this supporting evidence.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2.  Also obtain all of the Veteran's outstanding VA psychiatric and/or psychological treatment records from the local VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, dated from December 2007 to February 2011 and since April 2012.

And since these records are in the custody of a Federal department or agency (namely, VA), the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these identified records.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, and if still available to provide further comment, return the file to the psychologist that performed the April 2011 VA compensation examination.  If, for whatever reason, this examiner is no longer available to comment, then have someone else comment that is equally qualified.

Based on the review of this remand and the additional records and evidence obtained on remand, the examiner is asked to comment on whether these additional records and evidence change his assessment of the severity of the Veteran's GAD.  In other words, there is evidence, since not then of record, which apparently was not considered when previously making this determination in April 2011.

This examiner, however, and any additional examiner deemed necessary, also needs to comment on whether the Veteran's service-connected disabilities render him unemployable, meaning preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.  In making this necessary additional determination, as it relates to the derivative TDIU claim, the examiner(s) should only consider disabilities that have been determined to be service connected, and as of the time of this remand those are the GAD, bilateral hearing loss, and scars as residuals of shell fragment wounds to the posterior surfaces of the right side of the neck and right buttock.  The examiner should also consider the Veteran's level of education, prior work experience and training, but not his age and disabilities that have not been determined to be service connected.

The examiner must discuss the underlying rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

4.  Then readjudicate the claim for higher ratings for the GAD before and since April 26, 2011.  Also adjudicate the derivative TDIU claim.  If these claims are not granted to the Veteran's satisfaction, send him and his representative agent a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


